The validity of the statute creating the Commission of Appeals to aid the Court of Criminal Appeals was upheld by the opinion of this court in Jackson v. State, 103 Tex. Crim. 318, 280 S.W. Rep. 202, and by the Supreme Court of the United States, as appears from the memorandum opinion in 271 U.S. 661, 70 L. Ed. 1138.
The fact that the witness Chipman may have been a co-transporter with the appellant did not render it incumbent upon the court to charge on accomplice testimony for the reason that by Art. 607, P. C., 1925, a co-transporter of intoxicating liquor is exempted from the operation of the accomplice witness statute. See Bailey v. State, 100 Tex.Crim. Rep.; Dean v. State, 102 Tex.Crim. Rep.; Currie v. State, 102 Tex. Crim. 653.
The application to file a second motion for rehearing is refused.
Refused.